May 6, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Harvest Capital Credit Corporation File No. 814-00985 Rule 17g-1(g) Fidelity Bond Filing Ladies and Gentlemen: On behalf of Harvest Capital Credit Corporation (the “ Company ”), enclosed herewith for filing, pursuant to Rule17g-1(g) under the Investment Company Act of 1940, as amended (the “ 1940 Act ”), are the following: 1.A copy of the Company’s Fidelity Bond in the amount of $525,000 (the “ Bond ”); 2.A copy of the resolutions approved by the unanimous consent of the Board of Directors of the Company on April 15, 2014, and by which a majority of the directors who are not “interested persons” of the Company as defined under Section2(a)(19) of the 1940 Act approved the amount, type, form, and coverage of the Bond; and 3.A copy of the Single-Insured Investment Bond Agreement, effective April 24, 2014, pursuant to Rule 17g-1(g) under the 1940 Act. The premium was paid for the period beginning April 24, 2014 and ending April 24, 2015. If you have any questions regarding this submission, please do not hesitate to call me at (678) 392-3150. Very truly yours, /s/ Craig R. Kitchin Craig R. Kitchin Chief Financial Officer, Chief Compliance Officer, and Secretary of the Company CERTIFICATE OF SECRETARY The undersigned, Craig R. Kitchin, Secretary of Harvest Capital Credit Corporation, a Delaware corporation (the “ Company ”), does hereby certify that: 1.This certificate is being delivered to the Securities and Exchange Commission (the “ SEC ”) in connection with the filing of the Company’s fidelity bond (the “ Bond ”) pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, and the SEC is entitled to rely on this certificate for purposes of the filing. 2.The undersigned is the duly elected, qualified, and acting Secretary of the Company, and has custody of the corporate records of the Company and is a proper officer to make this certification. 3.Attached hereto as Exhibit A is a copy of the resolution approved by the Board of Directors of the Company, including a majority of the Board of the Directors who are not “interested persons” of the Company, approving the amount, type, form, and coverage of the Bond. 4.Premiums have been paid for the period April 24, 2014 to April 24, 2015. IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed this 6th day of May, 2014. /s/ Craig R. Kitchin Craig R. Kitchin Secretary EXHIBIT A Approval of Fidelity Bond WHEREAS , Section 17(g) of the Investment Company Act of 1940 (the “ 1940 Act ”) and Rule 17g-1(a) thereunder require a business development company (“ BDC ”), such as the Company, to provide and maintain a bond that has been issued by a reputable fidelity insurance company authorized to do business in the place where the bond is issued, to protect the Company against larceny and embezzlement, covering each officer and employee of the BDC who may singly, or jointly with others, have access to the securities or funds of the BDC, either directly or through authority to draw upon such funds of, or to direct generally, the disposition of such securities, unless the officer or employee has such access solely through his position as an officer or employee of a bank (each, a “ covered person
